SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

        Templo Fuente De Vida Corp., et al. v. National Union Fire Insurance Co. (A-18-14) (074572)

Argued October 14, 2015 -- Decided February 11, 2016

SOLOMON, J., writing for a unanimous Court.

         The issue in this appeal is whether, in order to disclaim coverage, an insurance company must show it was
prejudiced by an insured’s failure to comply with the notice provision in a Directors and Officers “claims made”
policy.

          Plaintiffs, Templo Fuente De Vida Corp. (Templo) and Fuente Properties, Inc. (Fuente) (collectively,
plaintiffs), engaged Morris Mortgage Inc. (MMI) to find funding sources for the purchase of property. Plaintiffs
entered into a purchase agreement and MMI identified Merl Financial Group, Inc. (Merl) as a possible funding
source. When the final closing date for the property arrived, neither Merl nor any of the sources of financing listed
in the commitment documents were able to fund the loan to purchase the property, and the sellers terminated the
purchase agreement. Plaintiffs filed a complaint against Merl, among others. The defendants named in the
complaint were served with the first-amended complaint on or about February 21, 2006.

          Prior to the filing of the complaint, Merl was restructured and renamed First Independent Financial Group
(First Independent). First Independent purchased a $1 million Directors, Officers and Private Company Liability
Insurance Policy (the Policy) from National Union Fire Insurance Company of Pittsburgh (National Union) covering
the time period from January 1, 2006 through January 1, 2007. The policy is a “claims made” policy, as opposed to
an “occurrence” policy, and required in pertinent part that, as a condition precedent to coverage under the policy,
“written notice to the Insurer of any Claim made against an Insured as soon as practicable.”

          On August 28, 2006, more than six months after being served with the first amended complaint, First
Independent provided notice of the claims to National Union. National Union denied coverage, asserting, among
other defenses, that the claims against First Independent were made outside of the policy period, and that notice of
the claims was not given to National Union “as soon as practicable.” Plaintiffs and several defendants, including
First Independent, reached a settlement agreement in excess of $3 million and defendants committed to pay
plaintiffs a portion of that liability. To cover the remainder of the settlement amount, First Independent assigned to
plaintiffs its rights and interests under the Policy.

          Plaintiffs initiated this litigation against National Union seeking a declaratory judgment that First
Independent was an insured under the Policy, and that plaintiffs were entitled to coverage. Plaintiffs moved for
partial summary judgment and National Union filed a cross-motion for summary judgment on all counts. The trial
court granted National Union’s cross-motion for summary judgment and dismissed plaintiffs’ complaint with
prejudice. The trial court found that although there was insufficient proof to establish that the claims had been made
outside the policy period, the claim for coverage was nevertheless barred because First Independent failed to provide
National Union with notice of plaintiffs’ claims “as soon as practicable,” as required by the specific terms of the
policy.

         The trial court relied on Associated Metals & Minerals Corp. v. Dixon Chemical & Research, Inc., 82 N.J.
Super. 281 (App. Div. 1963), in which the Appellate Division held that a five and one-half month delay in notice to
the insurance company was not “as soon as practicable.” In addition, the court concluded that under Zuckerman v.
National Union Fire Insurance Co., 100 N.J. 304 (1985), the insurer did not need to “show appreciable prejudice in
order to avoid coverage based on a failure to meet the notice requirement of a claims made policy.”

         The Appellate Division affirmed, noting the policy “clearly required that notice be provided both within the
policy period and as soon as practicable.” The panel, like the trial court, relied on Zuckerman in rejecting plaintiffs’
argument that National Union had to demonstrate prejudice as a result of the delayed notice before it could deny
coverage. The Appellate Division held that, unlike “claims made” policies, “occurrence” policies require the
insurance company to establish prejudice to avoid coverage.
         The Supreme Court granted plaintiffs’ petition for certification, to address the issue of whether an
insurance company must establish prejudice before denying coverage based on the insured’s failure to comply with
a notice condition in a “claims made” policy. 220 N.J. 42 (2014).

HELD: First Independent’s failure to comply with the notice provisions of the bargained for Directors and Officers
“claims made” policy constituted a breach of the policy, and National Union may decline coverage without
demonstrating appreciable prejudice.

1. The Court reviews de novo the trial court’s legal determination that an insurance company under a “claims
made” policy need not show prejudice before it may disclaim coverage on the basis of an insured’s failure to provide
notice “as soon as practicable.” The Court’s interpretation of insurance policies, such as the National Union policy
in this case, is governed by commonly recognized rules of construction. If the plain language of the policy is
unambiguous, the Court will “not ‘engage in a strained construction to support the imposition of liability’ or write a
better policy for the insured than the one purchased.” Chubb Custom Ins. Co. v. Prudential Ins. Co. of Am., 195
N.J. 231, 238 (2008). When the provision at issue is subject to more than one reasonable interpretation, it is
ambiguous, and the “court may look to extrinsic evidence as an aid to interpretation.” Ibid. (pp. 12-13)

2. In Zuckerman, supra, the Court explained that under a traditional “occurrence” policy, it is the “occurrence” of
the peril that is insured, and so long as that peril occurred during the life of the policy, coverage attaches. 100 N.J.
at 310-11. The Court also explained that “in the ‘claims made’ policy, it is the making of the claim which is the
event and peril being insured and, subject to policy language, regardless of when the occurrence took place.” Id. at
311 (emphasis added) (quoting S. Kroll, “The Professional Liability Policy ‘Claims Made,’” 13 Forum 842, 843
(1978)). “Claims made” policies commonly require that the claim be made and reported within the policy period,
thereby providing a fixed date after which the insurance company will not be subject to liability under the policy.
“Claims made” policies also tend to have an additional “notice of claim” provision “phrased in terms of the insured
notifying the insurer of a claim or potential claim ‘promptly’ or the like[.]” 13 Couch on Insurance 3d § 186:13
(2009). (pp. 13-18)

3. In Cooper v. Government Employees Insurance Co., the Court first enunciated the principle that notwithstanding
the unambiguous notice provisions within a particular “occurrence” policy, the “public interest” required the
insurance company to show prejudice to “forfeit coverage” for an insured’s breach of the policy’s notice provisions.
51 N.J. 86, 94 (1968). The Court concluded that because the insurance contract was a contract of adhesion, it was
against the public interest to forfeit the insured’s bargained-for coverage by reason of its failure to provide timely
notice. Id. at 94. In Zuckerman, supra, the Court determined that while the Cooper doctrine of “appreciable
prejudice” is applicable to “occurrence policies,” “[i]t has . . . no application whatsoever to a ‘claims made’ policy
that fulfills the reasonable expectations of the insured with respect to the scope of coverage.” 100 N.J. at 324
(emphasis added). (pp. 18-21)

4. Relying on Associated Metals, supra, both the trial court and the Appellate Division found that First
Independent’s unexplained six-month delay in reporting plaintiffs’ claims did not comply with the policy’s “as soon
as practicable” requirement, which was a condition precedent to coverage. Because plaintiffs fail to assert why the
delay occurred, let alone why this Court should consider First Independent’s reporting of the claims to be “as soon
as practicable” under the “circumstances,” there is no factual dispute that the notice given was not timely. On this
record, the unexplained six-month delay did not satisfy the policy’s notice requirement. (pp. 21-23)

5. In the vast majority of “occurrence” policies, the policy holders are “unsophisticated” and, as a result, “courts
have taken special consideration of the fact that the policy holders were consumers unlikely to be conversant with all
the fine print of their policies” and “found that strict adherence to the terms of the notice provisions would result too
harshly against [such insureds.]” MGIC Indem. Corp. v. Cent. Bank of Monroe, 838 F.2d 1382, 1387 (5th Cir.
1998). Those equitable concerns do not control the Court’s analysis of the “as soon as practicable” notice
requirement of the Directors and Officers “claims made” policy here. The notice requirement within the contract of
insurance sold by National Union to First Independent sufficiently conformed to the objectively reasonable
expectations of the insured and, hence, did not violate the public policy of New Jersey. First Independent’s failure
to comply with the notice provisions of the bargained for Directors and Officers policy constituted a breach of the
policy, and National Union may decline coverage without demonstrating appreciable prejudice. (pp. 23-28)

         The judgment of the Appellate Division is AFFIRMED.

                                                           2
        CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, and PATTERSON; and JUDGE
CUFF (temporarily assigned) join in JUSTICE SOLOMON’s opinion. JUSTICE FERNANDEZ-VINA did
not participate.




                                            3
                                      SUPREME COURT OF NEW JERSEY
                                        A-18 September Term 2014
                                                 074572

TEMPLO FUENTE DE VIDA CORP.
and FUENTE PROPERTIES, INC.,

    Plaintiffs-Appellants,

         v.

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, P.A.,

    Defendant-Respondent.


         Argued October 14, 2015 – Decided February 11, 2016

         On certification to the Superior Court,
         Appellate Division.

         Mitchell B. Seidman argued the cause for
         appellants (Seidman & Pincus, attorneys).

         Andrew L. Indeck argued the cause for
         respondent (Weber Gallagher Simpson
         Stapleton Fires & Newby, attorneys; Mr.
         Indeck and Brad A. Baldwin, on the brief).


    JUSTICE SOLOMON delivered the opinion of the Court.

    In this appeal, we are called upon to determine whether, in

order to disclaim coverage, an insurance company must show it

was prejudiced by an insured’s failure to comply with the notice

provision in a Directors and Officers “claims made” policy.

    In the instant case, the insured, who had been sued for

damages by plaintiffs, entered into a settlement whereby it

agreed to assign its rights and interests under the insurance

                                1
policy to plaintiffs.   However, when plaintiffs sought to

recover under the policy, the insurer denied coverage because

the insured breached the policy’s notice conditions.   The trial

court granted summary judgment to the insurance company, finding

that notice was not given “as soon as practicable,” and that the

insurance company need not show appreciable prejudice as a

result of the delay in notice in order to refuse coverage.

Plaintiffs appealed, and the Appellate Division affirmed

substantially for the reasons given by the trial court.

    We hold that because this Directors and Officers “claims

made” policy was not a contract of adhesion but was agreed to by

sophisticated parties, the insurance company was not required to

show that it suffered prejudice before disclaiming coverage on

the basis of the insured’s failure to give timely notice of the

claim.

                                I.

                                A.

    We begin with a review of plaintiffs’ claims against the

insured that underlie the instant litigation and were ultimately

settled.   With respect to those claims, the following facts are

not in dispute.




                                 2
     Plaintiffs, Templo Fuente De Vida Corp. (Templo) and Fuente

Properties, Inc. (Fuente) (collectively, plaintiffs),1 engaged

Morris Mortgage Inc. (MMI) to find funding sources for the

purchase of property to relocate plaintiffs’ church and daycare

centers.   Approximately two and one-half months later,

plaintiffs made a down payment and entered into a purchase

agreement to buy a property in North Bergen (the property),

conditioned upon plaintiffs securing mortgage financing by a

certain date.     After several extensions of the financing date,

MMI identified Merl Financial Group, Inc. (Merl) as a possible

funding source.

     Over the course of approximately nine months, Merl gave

plaintiffs a series of funding commitments in exchange for ten

percent of the total amount of each commitment.     However, when

the final closing date for the property arrived, neither Merl

nor any of the sources of financing listed in the commitment

documents were able to fund the loan to purchase the property,

and the sellers terminated the purchase agreement.     As a result

of the losses sustained in their attempt to purchase the




1 Plaintiffs, Templo and Fuente, are separate New Jersey
corporations. Templo was formed in 1993 and operated a church
for religious services and child and adult daycare centers.
Templo formed Fuente in 2002 to acquire a property for
relocation.
                                   3
property, plaintiffs filed a complaint2 against Merl, among

others.   The defendants named in the complaint were served with

the first-amended complaint on or about February 21, 2006.

     Sometime prior to the filing of the complaint, Merl was

restructured and renamed First Independent Financial Group

(First Independent).   First Independent purchased a $1 million

Directors, Officers and Private Company Liability Insurance

Policy (the Policy) from National Union Fire Insurance Company

of Pittsburgh (National Union) covering the time period from

January 1, 2006 through January 1, 2007.

     The policy is a “claims made” policy, as opposed to an

“occurrence” policy, and contained “NOTICE/CLAIM REPORTING

PROVISIONS,” section 7, requiring that, as a condition precedent

to coverage under the policy, “The Company or the Insureds”

          give written notice to the Insurer of any
          Claim made against an Insured as soon as
          practicable and either: (1) anytime during the
          Policy Period or during the Discovery Period
          (if applicable); or (2) within 30 days after
          the end of the Policy Period or the Discovery
          Period (if applicable), as long as such Claim
          is reported no later than 30 days after the
          date such Claim was first made against an
          Insured.

2 In the complaint, which was amended several times between 2005
and 2009 to add claims and parties, plaintiffs alleged breach of
contract, breach of the implied covenant of good faith and fair
dealing, unjust enrichment, negligence, negligent
misrepresentation, conversion, breach of fiduciary duty,
violation of the Consumer Fraud Act, professional malpractice,
professional negligence, violation of New Jersey’s racketeering
statute, and fraud.
                                 4
       The mutual interests of the insured and the insurer served

by the notice provisions of the policy are reflected in section

8, “DEFENSE COSTS, SETTLEMENTS, JUDGMENTS (INCLUDING THE

ADVANCEMENT OF DEFENSE COSTS),” which grants the insured the

right to defend itself against the claim, while simultaneously

guaranteeing the insurer the ability to “associate” with the

insured in that defense.     Section 8 further allows the insured

to “tender defense of the Claim to the Insurer,” but prohibits

any action by the insured from the time it receives the claim

until a defense is tendered by the insurance company, if so

requested.     This prohibition checks action that could prejudice

the insurance company, the insured, or both, such as interposing

an ill-conceived defense strategy, or engaging in settlement

discussions.     Compliance by the insured commands its defense by

the insurance company and permits the insured to “associate”

with the insurance company in the defense of the claim, and

settlement negotiations.3


3   Section 8 of the policy states, in pertinent part:

            The insurer does not assume any duty to
            defend. The Insureds shall defend and contest
            any claim made against them.

            Notwithstanding the foregoing, the Insureds
            shall have the right to tender the defense of
            the Claim to the Insurer, which right shall be
            exercised in writing by the Named Entity on
            behalf of all Insureds to the Insurer pursuant
                                   5
    On August 28, 2006, more than six months after being served

with the first amended complaint, and after retaining counsel

and filing an answer, First Independent provided notice of the

claims to National Union.   National Union denied coverage,

asserting, among other defenses, that the claims against First

Independent were made outside of the policy period, and that

notice of the claims was not given to National Union “as soon as

practicable.”

    Plaintiffs and several defendants, including First

Independent, reached a settlement agreement in the underlying



         to the notice provisions of Clause 7 of this
         policy.   This right shall terminate if not
         exercised within 30 days of the date the Claim
         is first made against an Insured, pursuant to
         Clause 7 of the policy.     Further, from the
         date the Claim is first made against the
         Insureds to the date when the Insurer accepts
         the tender of the defense of such Claim, the
         Insureds shall take no action, or fail      to
         take any required action, that prejudices the
         rights of the Insureds or the Insurer with
         respect to such Claim.     Provided that the
         Insureds have complied with the foregoing, the
         Insurer shall be obligated to assume the
         defense of the Claim, even if such Claim is
         groundless,    false   or    fraudulent.   The
         assumption of the defense of the Claim shall
         be effective upon written confirmation sent
         thereof by the Insurer to the Named Entity.
         Once the defense has been so tendered, the
         Insured shall have the right to effectively
         associate with the Insurer in the defense and
         the negotiation of any settlement of any
         Claim, subject to the provisions of this
         Clause 8.


                                6
litigation.    Under that agreement, the settling defendants’

liability exceeded $3 million, and they committed to pay

plaintiffs a portion of that liability by a fixed date.     To

cover the remainder of the settlement amount, First Independent

assigned to plaintiffs its rights and interests under the

Policy.4    Thereafter, the trial court dismissed plaintiffs’

complaint as settled.

                                  B.

     Plaintiffs initiated this litigation against National Union

seeking a declaratory judgment that First Independent was an

insured under the Policy, and that plaintiffs were entitled to

coverage.     Upon the completion of discovery, plaintiffs moved

for partial summary judgment, and National Union filed a cross-

motion for summary judgment on all counts.

     Following oral argument, the trial court granted National

Union’s cross-motion for summary judgment and dismissed

plaintiffs’ complaint with prejudice.    The trial court found

that although there was insufficient proof to establish that the

claims had been made outside the policy period, the claim for

coverage was nevertheless barred because First Independent

failed to provide National Union with notice of plaintiffs’


4Some of the settling defendants made their payments under the
settlement agreement, but other settling defendants did not.
Plaintiffs obtained a judgment for the unpaid settlement amounts
against the defaulting defendants.
                                  7
claims “as soon as practicable,” as required by the specific

terms of the policy.   In reaching this conclusion, the trial

court relied on Associated Metals & Minerals Corp. v. Dixon

Chemical & Research, Inc., 82 N.J. Super. 281, 316-17 (App. Div.

1963), certif. denied, 42 N.J. 501 (1964), in which the

Appellate Division held that a five and one-half month delay in

notice to the insurance company was not “as soon as

practicable.”

    In addition, the trial court concluded that under Zuckerman

v. National Union Fire Insurance Co., 100 N.J. 304 (1985),

National Union did not need to “show appreciable prejudice in

order to avoid coverage based on a failure to meet the notice

requirement of a claims made policy,” and that “to hold that

such unambiguous [notice] language is unenforceable absent

appreciable prejudice would be an unjust and inequitable

expansion of the coverage provided.”

    The Appellate Division affirmed the trial court, noting the

policy “clearly required that notice be provided both within the

policy period and as soon as practicable.”   Accordingly, the

panel held that “coverage was properly denied to the insureds

and, by extension, to plaintiffs as their assignees.”

    The panel, like the trial court, relied on Zuckerman in

rejecting plaintiffs’ argument that National Union had to

demonstrate prejudice as a result of the delayed notice before

                                 8
it could deny coverage.   The Appellate Division held that only

“occurrence” policies require the insurance company to establish

prejudice to avoid coverage because “claims made” policies

differ from “occurrence” policies.     Under the former, coverage

is triggered when the insured notifies the insurance company of

the claim, while under the latter, coverage is triggered if the

act or omission giving rise to the claim occurred during the

policy period.

    We granted plaintiffs’ petition for certification, to

address the issue of whether an insurance company must establish

prejudice before denying coverage based on the insured’s failure

to comply with a notice condition in a “claims made” policy.

220 N.J. 42 (2014).

                                 II.

    Plaintiffs assert three main arguments in support of their

claim that National Union should have been required to show

prejudice in order to deny coverage.     First, plaintiffs

challenge the Appellate Division’s and trial court’s reliance on

Associated Metals to conclude that notice was untimely because,

unlike the case at bar, the claim at issue in Associated Metals

involved an injury resulting from an accident, which entails a

more time-sensitive inquiry requiring the insurance company to

conduct an investigation while the facts remain fresh in the

minds of the parties involved.   Further, plaintiffs assert that

                                 9
because the policy at issue in Associated Metals did not have

dual reporting requirements -- that the claim be reported within

the policy period and “as soon as practicable” -- the insurance

company did not have the “safety net” of both an objective and a

subjective notice requirement that was available to National

Union in the instant case.

    Second, plaintiffs argue that the Appellate Division

improperly expanded this Court’s ruling in Zuckerman by

permitting insurance companies to deny coverage without showing

prejudice, not only where the insured gives notice of the claim

outside of the policy period, as in Zuckerman, but also when the

insured fails to give prompt notice of the claim within the

policy period.   Plaintiffs urge this Court to restrict our

holding in Zuckerman to instances where the insured reports a

claim outside of the policy period.

    Finally, plaintiffs rely on authority from other

jurisdictions, which they assert is consistent with a “growing

trend in insurance law,” requiring insurance companies to

demonstrate prejudice before disclaiming coverage for failure to

give timely notice within the period of a “claims made” policy.

See Prodigy Commc’ns. Corp. v. Agric. Excess & Surplus Ins. Co.,

288 S.W.3d 374, 382-83 (Tex. 2009) (holding inherent benefit of

“claims made” policy is insurer’s ability “to ‘close its books’

on a policy at its expiration and thus to attain a level of

                                10
predictability unattainable under standard occurrence policies”

(quoting F.D.I.C. v. Mijalis, 15 F.3d 1314, 1330 (5th Cir.

1994))); see also Fulton Bellows, LLC v. Fed. Ins. Co., 662 F.

Supp. 2d 976, 993-94 (E.D. Tenn. 2009) (adopting rationale and

holding of Prodigy).

    National Union argues that the terms of the policy are

clear and unambiguous, with coverage conditioned on the insured

providing notice of a claim within the policy period and “as

soon as practicable.”   National Union further claims that the

trial court and Appellate Division properly relied on Associated

Metals and Zuckerman in concluding that New Jersey jurisprudence

does not require insurance companies to demonstrate prejudice

before disclaiming coverage on a “claims made” policy based on

an insured’s violation of the policy’s notice requirements.

    Finally, National Union contends that existing New Jersey

authority governs this case and, as such, there is no cause to

consider authority from other jurisdictions.

                               III.

                                A.

    Turning to the law applicable to this case, we note that we

review the trial court’s grant of summary judgment de novo under

the same standard as the trial court.   Mem’l Props., LLC v.

Zurich Am. Ins. Co., 210 N.J. 512, 524 (2012).   That standard

mandates that summary judgment be granted “if the pleadings,

                                11
depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no

genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of

law.”   R. 4:46-2(c).   When no issue of fact exists, and only a

question of law remains, this Court affords no special deference

to the legal determinations of the trial court.    Manalapan

Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995).   Because there is no genuine issue of material fact on

this record, we review de novo the trial court’s legal

determination that an insurance company under a “claims made”

policy need not show prejudice before it may disclaim coverage

on the basis of an insured’s failure to provide notice “as soon

as practicable.”

                                 B.

    Our interpretation of insurance policies, such as the

National Union policy in this case, is governed by the following

commonly recognized rules of construction.    “In attempting to

discern the meaning of a provision in an insurance contract, the

plain language is ordinarily the most direct route.”     Chubb

Custom Ins. Co. v. Prudential Ins. Co. of Am., 195 N.J. 231, 238

(2008).   If the plain language of the policy is unambiguous, we

will “not ‘engage in a strained construction to support the

imposition of liability’ or write a better policy for the

                                 12
insured than the one purchased.”     Ibid. (quoting Progressive

Cas. Ins. Co. v. Hurley, 166 N.J. 260, 273 (2001)).

    When the provision at issue is subject to more than one

reasonable interpretation, it is ambiguous, and the “court may

look to extrinsic evidence as an aid to interpretation.”     Ibid.

Only where there is a genuine ambiguity, that is, “‘where the

phrasing of the policy is so confusing that the average

policyholder cannot make out the boundaries of coverage,’”

should the reviewing court read the policy in favor of the

insured.   Progressive Cas. Ins. Co., supra, 166 N.J. at 274

(quoting Weedo v. Stone-E-Brick, Inc., 81 N.J. 233, 247 (1979)).

“When construing an ambiguous clause in an insurance policy,

courts should consider whether clearer draftsmanship by the

insurer ‘would have put the matter beyond reasonable question.’”

Ibid. (quoting Doto v. Russo, 140 N.J. 544, 547 (1995)).

                                C.

    Guided by the law governing interpretation of insurance

contracts, we turn to the conceptual differences between “claims

made” and “occurrence” policies.     In doing so, we focus on the

notice provisions that each policy typically contains, as well

as the function that those provisions fulfill.

    We discussed the variations between the two types of

policies in Zuckerman.   There, we explained that “the difference

in the peril insured” distinguishes “claims made” from

                                13
“occurrence” policies.    100 N.J. at 310-14.   Under a traditional

“occurrence” policy, it is the “occurrence” of the peril that is

insured, and so long as that peril occurred during the life of

the policy, coverage attaches.   Id. at 310-11.    The Court, in

Zuckerman, also explained that “in the ‘claims made’ policy, it

is the making of the claim which is the event and peril being

insured and, subject to policy language, regardless of when the

occurrence took place.”   Id. at 311 (emphasis added) (quoting S.

Kroll, “The Professional Liability Policy ‘Claims Made,’” 13

Forum 842, 843 (1978)).   “This conceptual difference has

important practical implications for the risks that insurers

undertake and the premiums that insureds pay.”     Craft v. Phila.

Indem. Ins. Co., 343 P.3d 951, 957 (Colo. 2015).

    “Occurrence” policies were created to offer coverage for the

harms caused by collision, fire, and other similar occurrences.

See Zuckerman, supra, 100 N.J. at 311.   Because liability under

“occurrence” policies was traditionally triggered by an easily

identifiable event, “the insurer [was] ordinarily able to

conduct a prompt investigation of the incident and make an early

assessment of related injuries and damages with the result that

actuarial considerations permit relative certainty in estimating

loss ratios, establishing reserves, and fixing premium rates.”

Stine v. Cont’l Cas. Co., 349 N.W.2d 127, 131 (Mich. 1984); see

also Zuckerman, supra, 100 N.J. at 311-12.

                                 14
     “Occurrence” policies insuring against professional

negligence began to fall out of favor in the latter part of the

twentieth century because of the difficulty underwriters faced

in setting premiums on policies “with an unlimited ‘tail’5 that

extend[ed] beyond the policy period” and thus required insurance

companies to forecast far into the future “the costs of the

risks assumed.”   Zuckerman, supra, 100 N.J. at 311.   This time

lapse made it particularly difficult for insurance companies to

accurately calculate premiums for latent injuries, such as those

caused by professional malpractice, where “claims [are]

frequently . . . made years after the insured event[.]”     Id. at

312 (citing S. Kroll, supra, 13 Forum at 850); see also Sparks

v. St. Paul Ins. Co., 100 N.J. 325, 330 (1985) (noting that

“[f]rom the standpoint of the insured, there is the danger of

inadequate coverage in cases in which claims are asserted long

after the error or omission occurred, because inflationary

factors lead to judgments that are higher than those originally

contemplated when coverage was purchased years earlier”).

    In an attempt to reduce the risks associated with

professional liability “occurrence” policies, insurance

companies began to shift to “claims made” policies.    Under the

“claims made” policy, insurance companies possess “the ability


5 A tail is “the lapse of time between the date of the error and
the time the claim is made.” Id. at 311 (citations omitted).
                                15
to calculate risks and premiums with greater exactitude since

the insurer’s exposure ends at a fixed point, usually the policy

termination date.”     Zuckerman, supra, 100 N.J. at 313 (citations

omitted).    In other words, although a “claims made” policy

insures events that have already occurred, it is limited by the

dates of the policy because the insured must provide notice

within the policy period.    This allows for the “issu[ance] [of]

these policies at reduced premiums” by eliminating the potential

exposure of a lengthy and unpredictable “tail” of liability.

Sparks, supra, 100 N.J. at 329-31; Zuckerman, supra, 100 N.J. at

310.    “[I]f there is no timely notice, there is no coverage”

under a “claims made” policy.    43 Am. Jur. 2d Insurance § 681

(2013).

       Both “claims made” and “occurrence” policies contain

reporting requirements, but the importance and terms of those

requirements differ.    The distinctive roles that reporting

requirements play in “claims made” versus “occurrence” policies

not only addresses the basic difference between the two

policies, but informs our judicial interpretation of those

requirements.

        In the “occurrence” policy, notice provisions are written

“to aid the insurance carrier in investigating, settling, and

defending claims.”     Zuckerman, supra, 100 N.J. at 323.   “Claims

made” policies commonly require that the claim be made and

                                  16
reported within the policy period, thereby providing a fixed

date after which the insurance company will not be subject to

liability under the policy.   Sparks, supra, 100 N.J. at 330-31;

7 Couch on Insurance 3d § 102:22 (2013).   “Claims made” policies

also tend to have an additional “notice of claim” provision

“phrased in terms of the insured notifying the insurer of a

claim or potential claim ‘promptly’ or the like[.]”   13 Couch on

Insurance 3d § 186:13 (2009).

    The prompt notice requirement and the requirement that the

claim be made within the policy period in “claims made” policies

“maximiz[e] the insurer’s opportunity to investigate, set

reserves, and control or participate in negotiations with the

third party asserting the claim against the insured” and “mark

the point at which liability for the claim passes to an ensuing

policy, frequently issued by a different insurer, which may have

very different limits and terms of coverage.”   Id.   As we noted

in Zuckerman:

         Accordingly, the requirement of notice in an
         occurrence policy is subsidiary to the event
         that invokes coverage, and the conditions
         related to giving notice should be liberally
         and practically construed.

         By contrast, the event that invokes coverage
         under a “claims made” policy is transmittal of
         notice of the claim to the insurance carrier.
         In exchange for limiting coverage only to
         claims made during the policy period, the
         carrier provides the insured with retroactive


                                17
         coverage for errors and omissions that took
         place prior to the policy period.

         [Zuckerman, supra, 100 N.J. at 323-24.]

                                D.

    In Cooper v. Government Employees Insurance Co., we first

enunciated the principle that notwithstanding the unambiguous

notice provisions within a particular “occurrence” policy, the

“public interest” required the insurance company to show

prejudice to “forfeit coverage” for an insured’s breach of the

notice provisions of the policy.     51 N.J. 86, 94 (1968).   Our

holding in Cooper reflected that, for individual members of the

public, insurance policies constitute adhesion contracts to

which our courts must “give special scrutiny . . . because of

the stark imbalance between insurance companies and insureds in

their respective understanding of the terms and conditions of

insurance policies.”   Zacarias v. Allstate Ins. Co., 168 N.J.

590, 594 (2001).

    In Cooper, the insureds were involved in a car accident but

failed to report the incident until two years after it occurred.

Cooper, supra, 51 N.J. at 88-89.     As a result, the insurance

company denied coverage on the basis that the insureds breached

the policy’s requirement of reporting to the insurance company

an “accident, occurrence, or loss” “as soon as practicable.”

Id. at 89-90, 93.   The policy at issue in Cooper further


                                18
provided that the insurance company would not be liable unless

“as a condition precedent” the insureds complied with all terms

of the policy, including the notice provision.    Id. at 91.

Nevertheless, we concluded that because the insurance contract

was not “truly a consensual arrangement and was available only

on a take-it-or-leave-it basis,” it was against the public

interest to forfeit the insured’s bargained-for coverage by

reason of its failure to provide timely notice.     Id. at 94.

Hence, under Cooper, we required that the insurer of an

“occurrence” policy prove both “‘a breach of the notice

provision and a likelihood of appreciable prejudice.’”     Gazis v.

Miller, 186 N.J. 224, 228 (2006) (quoting Cooper, supra, 51 N.J.

at 94).

       We later reviewed whether the Cooper doctrine of

“appreciable prejudice” was applicable in the context of a

“claims made” policy.    Zuckerman, supra, 100 N.J. at 322-24.     In

Zuckerman, an attorney was sued for malpractice but failed to

notify the insurance company until after the professional

liability policy expired.    100 N.J. 306-07.   The policy at issue

in Zuckerman expressly required that “the claim be asserted and

reported to the [insurer] during the policy period.”      Id. at

308.    Because the insured attorney failed to comply with this

provision, the insurance company denied coverage.    Id. at 307.

The insured then sought a judgment to compel the insurance

                                 19
company to defend him in the malpractice suit and to provide

coverage for any resultant liability.     Id. at 309.    After

conducting an exhaustive comparison of “claims made” and

“occurrence” policies, we affirmed the Appellate Division’s

decision to enter summary judgment in favor of the insurer.       Id.

at 309-13, 324.   In issuing our decision, we determined that

while “[t]he Cooper doctrine has a clear application to

[‘occurrence’] policies, . . . [i]t has . . . no application

whatsoever to a ‘claims made’ policy that fulfills the

reasonable expectations of the insured with respect to the scope

of coverage.”   Id. at 324 (emphasis added).

    Subsequently, in Werner Industries, Inc. v. First State

Insurance Co., this Court considered a “claims made” excess

“umbrella” liability policy covering commercial risks entered

into between sophisticated parties.     112 N.J. 30, 32 (1988).       In

Werner, we enforced the plain language of the policy, to the

detriment of the insured, because we found the reasonable

expectations of the parties were met where the insurance policy

was procured through a broker, and the bargaining parties were

knowledgeable with respect to insurance.     Id.at 39.    The Court

stated:

          Because, in our view, the policy here provided
          neither unrealistic nor inadequate coverage,
          and because there has been no showing
          whatsoever that this policy did not meet . .
          . expectations, we reverse.    Application of

                                20
         canons      of      construction      dictating
         interpretation against a drafter “should be
         sensible and in conformity with the expressed
         intent of the parties.” Such canons “should
         not to be used as excuse to read into a private
         agreement that which is not there, and that
         which people dealing fairly with one another
         could not have intended.” Our goal always is
         to “justly fulfill the reasonable expectations
         of the assured in the purchase of his
         insurance policy.”

         [Id. at 38-39 (internal citations omitted).]

Therefore, to resolve the factual issue of the parties’

expectations, which was in dispute, we remanded the matter to

“inquir[e] into any background evidence” of whether the insurer

induced the insured to enter into the policy by “creat[ing] a

different understanding” of the policy provision at issue.     Id.

at 39.



                               IV.

                               A.

    In this case, First Independent was issued a Directors and

Officers “claims made” policy by National Union to cover the

period of January 1, 2006 through January 1, 2007.    By the terms

of the policy, National Union agreed to provide First

Independent coverage for acts or omissions taking place at any

time so long as the claim was made and reported to National

Union both within the policy period and “as soon as

practicable.”

                               21
    It is undisputed that First Independent learned of

plaintiffs’ claims on or about February 21, 2006, when it

received the first-amended complaint, and that First Independent

failed to notify National Union of these claims until six months

later, on August 28, 2006.   Relying on Associated Metals, both

the trial court and the Appellate Division found First

Independent’s unexplained six-month delay in reporting

plaintiffs’ claims did not comply with the policy’s “as soon as

practicable” requirement, which was a condition precedent to

coverage.

    Plaintiffs contend that the trial court and Appellate

Division erred in relying solely on Associated Metals because

the inquiry into whether a claim was reported “as soon as

practicable” is fact sensitive.    See Bass v. Allstate Ins. Co.,

77 N.J. Super. 491, 495 (App. Div. 1962); Miller v. Zurich Gen.

Accident & Liab. Ins. Co., 36 N.J. Super. 288, 296 (App. Div.

1955).   Hence, plaintiffs claim the trial court and Appellate

Division should have “at the very least . . . considered the

length of the delay in reporting under the unique set of

circumstances presented herein.”       However, plaintiffs do not

assert that the notice provision in question was ambiguous.

During oral argument plaintiffs conceded that First Independent

did not notify National Union of the claims “as soon as

practicable,” and plaintiffs did not provide the trial court

                                  22
with any evidence to justify First Independent’s reporting

delay.   In their petition for certification to this Court,

plaintiffs merely assert that the trial and appellate courts

unfairly determined the issue “without regard to the

circumstances.”

     Because plaintiffs fail to assert why the delay occurred,

let alone why we should consider First Independent’s reporting

of the claims to be “as soon as practicable” under the

“circumstances,” there is no factual dispute that the notice

given was not timely.     Thus, we hold only that on this record

the unexplained six-month delay did not satisfy the policy’s

notice requirement.     However, we need not and do not draw any

“bright line” on these facts for timely compliance with an “as

soon as practicable” notice provision.

                                  B.

    Having concluded that First Independent failed to give

notice of the claims against it “as soon as practicable,” we

turn to plaintiffs’ argument that National Union should not be

permitted to disclaim coverage without showing that it was

prejudiced by the delay.     Essentially, plaintiffs ask us to

expand our prior holding in Zuckerman by applying the Cooper

doctrine to “claims made” policies where the insured provides

notice of a claim within the policy period.



                                  23
    National Union, on the other hand, asserts that it need not

show prejudice to disclaim coverage where, as here, the terms of

the policy clearly and unambiguously require the insured to

report a claim “as soon as practicable” as a condition precedent

to recovery.    National Union further argues that given the

sophisticated nature of the parties, the insured’s reasonable

expectations were not frustrated simply because National Union

required strict compliance with the notification conditions of

the policy.     Finally, National Union contends that the “as soon

as practicable” requirement relates to the insurer’s risk in

this Directors and Officers policy.    Specifically, the insurer’s

duty to cover costs, as part of the policy limits, is affected

by the insured’s failure to give notice “as soon as

practicable.”    National Union asserts this failure deprives the

insurer of its negotiated right to associate with the defense,

and play a role in settlement if that occurs, thereby limiting

the potential exposure of the insurer under the policy’s terms.

In sum, the insurer argues that it is not a surety for the

insured under their sophisticated policy covering certain errors

and omissions within a business operation.

    Turning to the nature of these parties, we note first the

importance of the characteristics of First Independent.     First

Independent is not an individual and this policy is not a simple

personal liability insurance policy.    To the contrary, the

                                  24
insured was an incorporated business entity that engaged in

complex financial transactions.    During the initial application

process for the Directors and Officers policy, First Independent

listed itself as having at least fourteen full-time employees,

two part-time employees, and a human resources department.    The

policy covered a broad variety of complex civil and criminal

matters, including employment practices claims and security

claims.   In the procurement of a complex policy like this one,

First Independent did not simply obtain a professional liability

policy on its own; it sought out a broker, who procured the

policy on First Independent’s behalf.

    We have historically approached “claims made” and

“occurrence” policies differently due in large part to the

differences between the policyholders themselves.   For example,

in Cooper, where the “occurrence” policy at issue was a contract

of adhesion entered into by parties with unequal bargaining

powers, we required the insurer to show prejudice before denying

coverage to prevent an unfair result.    51 N.J. at 93-94 (noting

terms of “occurrence” policy are “not talked out or bargained

for as in the case of contracts generally, [and] that the

insured is chargeable with its terms because of a business

utility rather than because he read or understood them”).

    Indeed, in the vast majority of “occurrence” policies, the

policy holders are “unsophisticated consumer[s] unaware of all

                                  25
of the policy’s requirements.”   10 Jeffrey E. Thomas, New

Appleman on Insurance Law, Library Edition § 129.05[2]

(LexisNexis 2015).    As a result, “courts have taken special

consideration of the fact that the policy holders were consumers

unlikely to be conversant with all the fine print of their

policies” and “found that strict adherence to the terms of the

notice provisions would result too harshly against [such

insureds.]”   MGIC Indem. Corp. v. Cent. Bank of Monroe, 838 F.2d

1382, 1387 (5th Cir. 1998); see also Gazis, supra, 186 N.J. at

228-29 (noting when construing notice provisions of “occurrence”

policies, New Jersey courts have rejected “a classical contract

approach that would have enforced strictly the terms of the

policy as written, and instead stated that the contract should

be read in accordance with the reasonable expectations of the

insured”).

       Those equitable concerns based on the nature of the parties

do not control in our analysis of the “as soon as practicable”

notice requirement of the Directors and Officers “claims made”

policy here, where the policyholders “are particularly

knowledgeable insureds, purchasing their insurance requirements

through sophisticated brokers[.]”     S. Kroll, supra, 13 Forum at

853.   In this arena, insurers are “dealing with a more

sophisticated clientele, [who] are much better able to deal with

the insurers on an equal footing[.]”     Ibid.

                                 26
    In this instance we need not make a sweeping statement

about the strictness of enforcing the “as soon as practicable”

notice requirement in “claims made” policies generally.     We need

only enforce the plain and unambiguous terms of a negotiated

Directors and Officers insurance contract entered into between

sophisticated business entities.    Its notice conditions contain

mutual rights and obligations and a clear and unambiguous

requirement that the insured report a claim to the insurer “as

soon as practicable,” pursuant to section 7, thereby preserving

the insurer’s rights, under section 8, to associate and

influence how the litigation proceeds from its inception.

    Therefore, when First Independent began defending against

plaintiffs’ claims without first notifying National Union, an

action explicitly barred by the terms of the policy, it violated

a condition precedent of timely notice to National Union, and

thus breached the policy’s express condition of notice of a

claim in order for coverage to attach.   We decline plaintiffs’

invitation to read the insurance policy at issue as a contract

of adhesion, or “‘engage in a strained construction to support

the imposition of liability’ or write a better policy for the

insured than the one purchased.”    Chubb Custom Ins. Co., supra,

195 N.J. at 238 (citations omitted).

    Consequently, we conclude that the notice requirement

within the contract of insurance sold by National Union to First

                               27
Independent sufficiently conformed to the objectively reasonable

expectations of the insured and, hence, did not violate the

public policy of New Jersey.    Accordingly, we hold that First

Independent’s failure to comply with the notice provisions of

the bargained for Directors and Officers policy constituted a

breach of the policy, and National Union may decline coverage

without demonstrating appreciable prejudice.     We recognize that

a different conclusion may have been reached in other

jurisdictions, but our jurisprudence has never afforded a

sophisticated insured the right to deviate from the clear terms

of a “claims made” policy.     See Sparks, 100 N.J. at 342 (noting

“total inapplicability of the Cooper doctrine to a true ‘claims

made’ policy” in New Jersey).

                                  V.

    For the foregoing reasons, we affirm the judgment of the

Appellate Division.



     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, and
PATTERSON; and JUDGE CUFF (temporarily assigned) join in JUSTICE
SOLOMON’s opinion. JUSTICE FERNANDEZ-VINA did not participate.




                                  28
                  SUPREME COURT OF NEW JERSEY

NO.       A-18                                  SEPTEMBER TERM 2014

ON CERTIFICATION TO             Appellate Division, Superior Court



TEMPLO FUENTE DE VIDA CORP.
and FUENTE PROPERTIES, INC.,

      Plaintiffs-Appellants,

                 v.

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, P.A.,

      Defendant-Respondent.




DECIDED                February 11, 2016
                  Chief Justice Rabner                      PRESIDING
OPINION BY            Justice Solomon
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY
  CHECKLIST                              AFFIRM
  CHIEF JUSTICE RABNER                       X
  JUSTICE LaVECCHIA                          X
  JUSTICE ALBIN                              X
  JUSTICE PATTERSON                          X
  JUSTICE FERNANDEZ-VINA            --------------------
  JUSTICE SOLOMON                            X
  JUDGE CUFF (t/a)                           X
  TOTALS                                     6